             Case 1:21-cr-00303-LTS Document 28
                                             27 Filed 08/13/21
                                                      08/12/21 Page 1 of 1
                                             U.S. Department of Justice
   [Type text]
                                                          United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                          August 12, 2021

   BY ECF
   Honorable Laura Taylor Swain
   Chief United States District Judge
   Southern District of New York                               MEMO ENDORSED
   Daniel Patrick Moynihan U.S. Courthouse
   500 Pearl Street
   New York, NY 10007

           Re:    United States v. Johanky De Luna-Almanzar, 21 Cr. 303 (LTS)

   Dear Judge Swain:

           With defense counsel’s consent, the Government respectfully requests an adjournment of
   approximately 45 days for the pretrial conference scheduled for August 17, 2021, at 12:00 p.m.
   The Government understands that the Court is available for a pretrial conference on September 28,
   2021, at 2:00 p.m. The parties have been engaged in detailed discussions about a pretrial resolution
   and seek additional time to conduct those discussions. Furthermore, the defendant has a pending
   narcotics case in state court that may effect the resolution in this matter and seeks additional time
   to gather relevant information.

           The Government further requests that the Court exclude time pursuant to 18 U.S.C.
   § 3161(h)(7), until that conference. The exclusion of time will permit the parties to continue their
   discussions concerning a potential pretrial disposition of this case. Accordingly, the Government
   submits that the ends of justice served by granting the exclusion of time outweigh the best interests
   of the public and the defendant in a speedy trial.

The application is granted. The pretrial
conference is scheduled for September              Respectfully submitted,
28, 2021, at 10 a.m. The Court finds
pursuant to 18 U.S.C. 3161(H)(7)(A) that           AUDREY STRAUSS
the ends of justice served by an exclusion         United States Attorney for the
of time from today’s date through                  Southern District of New York
9/28/21 outweigh the best interests of the
public and the defendant in a speedy trial
for the reasons stated above. DE#27          by:      /s/
resolved. SO ORDERED.                              Kedar S. Bhatia
8/13/2021                                          Assistant United States Attorney
/s/ Laura Taylor Swain, Chief USDJ                 (212) 637-2465
